Allowable Subject Matter
Claims 1, 2, 7-9, 29, 30, 33, 37-39, and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Yang (US 20210144596 A1) discloses “A method for receiving a synchronization block, comprising: receiving system information of a first cell,” in paragraph 87;  “wherein the system information comprises indication information; determining, according to the indication information, whether the first cell and a second cell adjacent to the first cell belong to a synchronous system; and” in paragraph 91; “when the first cell and the second cell belong to the synchronous system, receiving a synchronization block of the second cell according to a time for receiving a synchronization block of the first cell,” in paragraph 50 and figure 30; “wherein when the indication information comprises a first bit indicating whether the first cell and the second cell belong to the synchronous system, and one or more second bits indicating an offset of a time for receiving the synchronization block of the second cell with respect to the time for receiving the synchronization block of the first cell,” in paragraphs 77 and 91; and “the receiving the synchronization block of the second cell according to the time for receiving the synchronization block of the first cell comprises: receiving the synchronization block of the second cell according to the time for receiving the synchronization block of the first cell and the offset…” in paragraph 47. However, Yang does not disclose “wherein a number of the second bits depends on a number of available offsets of the time for receiving the synchronization block of the second cell with respect to the time for receiving the synchronization block of the first cell, and the number of the available offsets depends on a cycle for transmitting the synchronization block” within the context of the entire claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claim 29 and 30 contains similar allowable subject matter to claim 1 and is allowed for similar reasons. Claims 2, 7-9, 29, 33, 37-39, and 42 depend on claims 1 and 29-30 and are allowable based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412